Order filed February 9, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00801-CR
                                   ____________

                      THE STATE OF TEXAS, Appellant

                                         V.

                       MANUEL R. GARCIA, Appellee


           On Appeal from the County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Cause No. 2283882

                                     ORDER

      The State’s brief was due January 27, 2021. No brief or motion to extend
time has been filed. If the State does not file a brief by February 16, 2021, we will
dismiss the appeal for want of prosecution. State v. Bissing, 169 S.W.3d 729, 730
(Tex. App.—Waco 2005, no pet.); State v. Garza, 88 S.W.3d 353, 354–55 (Tex.
App.—San Antonio 2002, no pet.) (per curiam); State v. Palacios, 968 S.W.2d
467, 468 (Tex. App.—Fort Worth 1998, no pet.) (per curiam).

                                       PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Hassan.